DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I Invention, Claims 26-40, in the reply filed on November 15, 2021, in which claims 26 and 30 were amended, and claims 41-45 were withdrawn, is acknowledged.

Claim Objections
Claim 28 is objected to because of the following informalities:  It appears there is a typographical error in the limitation “the second channel height is equal to a height of the fin adjacent to the first gate stack” in line 5.  It should be correctly written as --the second channel height is equal to a height of the fin adjacent to the second gate stack--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28 and 38 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cheng (U.S. Pub. 2016/0336235).
Regarding claims 26-28 and 38, Cheng [Figs.11-15] discloses a transistor structure, comprising:
a fin including a first layer [14] of semiconductor material under or over a second layer [18] of semiconductor material;
a first gate stack [48] over adjacent to one or more sidewalls of the fin and adjacent to the first layer [14] of semiconductor material, wherein the first gate stack includes a first gate electrode [48A] and a first gate dielectric layer [44];
a first source terminal and a first drain terminal [64,68] coupled to the first layer of semiconductor material and on opposite sides of the first gate stack, wherein the first source and drain terminals comprise N-type semiconductor [Para.71];
a second gate stack [54] over adjacent to one or more sidewalls of the fin and adjacent to the second layer [18] of semiconductor material, wherein the second gate stack includes a second gate electrode [54] and a second gate dielectric layer [44]; and
a second source terminal and a second drain terminal [64,66] coupled to the second layer of semiconductor and on opposite sides of the second gate stack, wherein the second source and drain terminals comprise P-type semiconductor [Para.71];

wherein a centerline of the first gate electrode [48] is in vertical alignment with a centerline of the second gate electrode [54] [Figs.11A,11C];

wherein:
the fin has a total height equal to a first channel height [14] summed with a second channel height [18] and a subfin height [16] therebetween;
the first channel height is equal to a height of the fin adjacent to the first gate stack;
the second channel height is equal to a height of the fin adjacent to the first gate stack; and
the subfin height is equal to a vertical spacing between the first and second gate stacks;

wherein:
the first layer [14] of semiconductor material comprises a Group III-V semiconductor [Para.57]; and
the second layer [18] of semiconductor material comprises a Group IV semiconductor [59].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Pub. 2016/0336235) in view of Song (U.S. Pub. 2017/0278842).
Regarding claims 39-40, Cheng fails to explicitly disclose the claimed system comprising the transistor structure of claim 26.  However, it is well-known and obvious in semiconductor 
an electronic memory; and
a processor coupled to the memory, the processor comprising a CMOS circuit including a plurality of NMOS and PMOS field effect transistors (FETs), wherein a first of the NMOS and PMOS FETs further comprise the transistor structure of claim 26;

further comprising:
a wireless communication antenna coupled to the processor; and 
a battery coupled to at least one of the processor and memory.

It would have been obvious to incorporate the claimed transistor structure in a system as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 29-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
further comprising:

a second layer of dielectric material that is adjacent to the first layer of dielectric material, adjacent to a sidewall of the first gate electrode, and adjacent to a sidewall of the second gate electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822